Citation Nr: 0624531	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability including post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
October 1986, October 1988 to February 1989, and from March 
1993 to June1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In July 2005, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that a claimed in-service stressor occurred.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.

3.  The record does not contain any competent evidence 
reasonably associating a current chronic acquired psychiatric 
disorder to the veteran's military service on any basis.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder including PTSD was 
not incurred in or aggravated by active service and a 
psychosis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran's current claim to 
establish entitlement to service connection for a psychiatric 
disorder.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 2002 and October 2002 RO letters issued before 
the April 2003 rating decision and the August 2005 RO letter 
issued pursuant to the July 2005 Board remand informed her of 
the provisions of the VCAA and she was advised to identify 
any evidence in support of this claim that had not been 
obtained.  They emphasized relevant evidence and invited the 
veteran to provide any evidence or information she had 
pertaining to the claim.  The correspondence mentioned above 
advised her of the evidence she needed to submit.  The VCAA-
directed letters informed her that VA would obtain pertinent 
federal records.  She was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate this claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice in this case was provided to the 
veteran prior to the initial AOJ adjudication of the claim 
and as a result the timing of the notice does comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  The Board concludes that the applicable notice 
and duty to assist requirements have been substantially met 
in this case.  Another comprehensive VCAA notice was issued 
while the case was on remand from the Board before the VA 
considered the claim again in February 2006.  Thus, any 
deficiency in the notice issued earlier was cured by 
subsequent action in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of this claim.  See also, VAOPGCPREC 01-04.  The VCAA notice 
letter in August 2005 had a specific reference on page 2 that 
invited the veteran to submit any evidence she possessed that 
pertained to this claim, and to advise VA if there was any 
evidence or information she thought would support his claims.  
The Board finds this statement fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  Furthermore, as 
the Board is denying the claim of service connection, there 
is no potential for prejudice in any deficiency in explaining 
the effective date and initial rating elements of a 
compensation claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records.  The veteran also received a VA medical 
examination that addressed the appeal issue and VA completed 
another review of the record.  Thus, the Board finds the 
development is adequate when read in its entirety, and it 
satisfied the directive in the remand order 
and the obligations established in the VCAA.  The duty to 
assist having been satisfied, the Board will turn to a 
discussion of the issue on the merits.


Analysis

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain disease 
such as a psychosis may be presumed to have in incurred in or 
aggravated by service if manifest to the required degree 
during the applicable period.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The Board recognizes that the claim may be considered on a 
basis other than solely PTSD as the appellant through her 
correspondence does not insist that PTSD is the sole basis 
for this claim of service connection.  See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 
9 Vet. App. 513 (1996).  Furthermore, the Board is obligated 
to consider the claim under all reasonably raised theories of 
entitlement, applying all relevant law and regulations.  See, 
e.g., Andrews v. Nicholson, 421 F.3d 1278, 1282 
(Fed.Cir.2005); Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed.Cir.2004).  See also Moody v. Principi, 360 F.3d 1306, 
1310 (Fed.Cir.2004); Beverly v. Nicholson, 19 Vet. App 
Beverly v. Nicholson, 19 Vet. App. 394, 405 (2005).  Here, 
there is no competent evidence associating the initial 
manifestations of bipolar disorder to the veteran's military 
service on a direct or presumptive basis.  See, e.g., 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995).  See e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence), and 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  There is no 
current diagnosis of adjustment disorder mentioned on one 
occasion early in 1994.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997).  In addition, a personality disorder is 
not a disability for which service connection may be granted.  
38 C.F.R. § 3.303(c). 

Turning to the claimed PTSD, when the veteran filed this 
claim late in August 2002, section 3.304(f) provided that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Section 3.304(f)(3) provides if a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(1999) as amended effective March 7, 1997, 64 Fed. Reg. 
32807-32808 (June 18, 1999); see also Cohen, supra; Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

The provisions in section 3.304(f)(3) set forth above were 
contained in the amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  The 
amendment was intended to correct certain regulatory 
deficiencies principally regarding PTSD claims based upon 
personal assault.  See 67 Fed. Reg. 10330-10332 (March. 7, 
2002).  The changes were effective on the publication date 
which is several months before the veteran filed her claim.  

Thus, the veteran is required to show evidence of a current 
disability and a link between that current disability and 
service.  See Kessel v. West, 13 Vet. App. 9, 17-19 (1999); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).  The 
veteran case does not involve and allegation of combat 
related stressor.  See VAOPGCPREC 12-99; see 38 U.S.C.A. § 
1154(b) (West 2002); Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Where the claimed stressor is not related to combat, 
as in this case, the veteran's lay testimony itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Zarycki, supra.  The requisite additional evidence 
needed for corroboration may be obtained from sources other 
than the veteran's service medical records.  Moreau, supra; 
see also Patton v. West, 12 Vet. App. 272, 277 (1999) 
regarding personal assault claims.  

In essence, the revision of section 3.304(f) clarified that 
corroborating evidence was needed.  The supplemental 
information noted that while a veteran's statement regarding 
an assault is certainly evidence that must be considered by 
VA in adjudicating a PTSD claim, VA is obligated to review 
the entire evidence of record including all pertinent medical 
and lay evidence when making a determination regarding 
service connection.  Therefore, VA must look to see whether 
other evidence in the record supports the occurrence of an 
in-service stressor.  See, 67 Fed. Reg. at 10331. 

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The analytical framework requires establishing a veteran's 
exposure to a recognizable stressor during service as a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Since the veteran's 
claim is not grounded in combat, there is no requirement that 
the veteran's lay testimony regarding a claimed stressor must 
be accepted as conclusive as to its actual occurrence, and in 
that circumstance no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The veteran based her claim on events she recalled from 
military service regarding personal assault as the alleged 
stressor.  She asserted in an October 2002 report of contact 
that she was raped, but that she was threatened and did not 
tell anyone.  Thus, potential corroboration on that basis is 
not available.  She provided the location but not the date 
this occurred and she indicated she did not receive help 
during military service but that she began drinking to "stop 
the memories".  However, she related to the VA examiner in 
2005 that a drill sergeant raped her in 1983.  Her military 
records show that she requested a hardship discharge in early 
1994 and a chaplain noted she had admitted herself to a 
hospital in April 1994 and received diagnoses of adjustment 
disorder with marital discord, and personality disorder.  
According to the records, her request for a hardship 
discharge based on dependency as a sole parent was approved, 
and she declined a separation medical examination.  The 
service medical records show an unremarkable psychiatric 
status on examinations in March 1983, October 1986, December 
1992 and September 1993.

The VA clinical records in August 2002 show an aftercare 
assessment of bipolar affective disorder, PTSD, and 
borderline personality disorder.  The record focused on 
substance abuse issues.  She reported interest in a PTSD 
program for a "rape in the military" and "military sexual 
trauma" she experienced and problems coping with the 
experience.  According to the records, the discharge 
diagnoses were alcohol abuse, borderline personality disorder 
and bipolar disorder by history.  
A clinical record entry in September 2002 referred her 
insight regarding a familial history of sexual, emotional and 
mental abuse.  She was known to the clinic since 1998, and 
had last attempted self harm in 1999.  She stated her father 
raped her for two years when she was seven to eight years 
old.  The Axis I diagnoses were bipolar disorder and PTSD.  
Another contemporaneous assessment noted she reported her 
father was the source of physical and sexual abuse.   

A VA clinician reviewed the record in January 2003 and 
reported that the record did not contain evidence of 
supporting contacts regarding the alleged rape during 
military service.  The clinician stated that since the 
evidence of rape was not supported it was impossible to tie 
other psychological disorders to her military service.  
According to the report, her personnel folder and medical 
history lacked information that signified psychological 
distress during her stay in the military and it was difficult 
to connect PTSD, bipolar disorder and borderline personality 
disorder with an assault during military service.  The 
clinician stated that the veteran's evaluations in the 
service were usually good and revealed no instances of 
psychological distress.  Furthermore, her medical chart did 
not reveal any instances in which she sought psychological 
help or seemed unable to cope with her present circumstances.  

The VA examiner in December 2005 noted the veteran's 
psychiatric history beginning in 1998 and reported her 
recollections of the circumstances surrounding the personal 
assault during military service.  She reported her symptoms 
began within a month of the assault and they had been severe 
and chronic in duration.  The examiner noted that the veteran 
recanted the history of sexual abuse perpetrated by her 
father, which had been reportedly documented in several years 
of therapy notes.  According to the examiner, her explanation 
was that a cousin was abused and that the cousin related this 
to her.  The examiner felt it was likely the veteran 
experienced some form of trauma in her childhood and it was 
exacerbated by the incident in military service.  The 
examiner stated the veteran met the current diagnostic 
criteria for PTSD and that she met the criteria for a dual 
diagnosis of bipolar disorder.  According to the report, she 
had a well documented history of personality disorder traits 
that were consistent with frequent and repeated traumatic 
exposure.  The examiner stated that given the veteran's 
change in report it was difficult to stipulate if a 
preexisting trauma history did or did not in fact occur, 
although it was most likely she did in fact experience some 
sort of childhood trauma that predisposed her to respond more 
negatively to the later traumatic event in the military. 

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records, does not offer any supporting information 
for the event she related.  The veteran refers to her abuse 
in the military, but there is no corroboration in any 
records.  Furthermore, the veteran did not submit such 
evidence although she indicated in her substantive appeal 
that it would be forthcoming.  Her assertions, standing 
alone, cannot as a matter of law provide evidence to 
establish that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
Thus, other "credible supporting evidence from any source" 
must be provided to insure that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.  
The reliance upon her history alone in supporting a PTSD 
diagnosis is not sufficient and she does not provide any 
corroboration of those circumstances or events.  

As a result, the analysis of stressor verification is whether 
there is "credible supporting evidence from any source" of a 
noncombat stressor.  The veteran has identified an event in 
service that she believes is the stressor that caused PTSD.  
However, she seeks to establish credibility through recanting 
a history of childhood sexual abuse that, according the VA 
examiner's review of the record, was repeated over a period 
of several years.  Furthermore, another VA clinician reviewed 
the record and confirmed there was no corroboration for the 
claimed sexual assault in military service based on 
collateral sources and service medial records.  

The existence of a stressor, but not its sufficiency, is an 
adjudication determination.  
Although the veteran has been diagnosed with PTSD, the 
question of whether she was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of her experience as 
credible and diagnosed the appellant as suffering from PTSD, 
as reflected in the various treatment summaries, does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of her specified claimed stressor.  In summary, in 
order for the veteran to succeed in this claim, the alleged 
stressors must be verified.  A verified stressor, and not an 
unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, her lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
recollections or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to a subjectively provided 
stressor in military service.  The documentation from the 
service department does not corroborate an event which she 
has related as the stressor to support service connection.  
Furthermore, her recent recanting of premilitary events 
further weighs against her credibility with respect to the 
event clinicians have noted to support the PTSD diagnosis.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor she alleges to support PTSD actually occurred.  
West, 7 Vet. App. at 79-80.  The record does not allow for 
application by analogy of the liberalized standard for such 
claims established in Pentecost v. Principi, 16 Vet. App. 
124, 127-28 (2002) since there is no independent evidence of 
event she described and there is no collateral information 
from which personal "exposure" could be inferred.  The 
record in this case contains only allegations without any 
corroboration and the VA review directed to the elements 
specified in section 3.304(f)(3) did not identify any 
indicators that could serve to support the veteran's claim in 
the absence of direct evidence.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD 


claims was valid, as the regulation did not alter VA's 
obligation to consider all evidence, and that a veteran's 
statement is certainly evidence that must be considered by VA 
in adjudicating a PTSD claim.  Further, 38 C.F.R. § 3.304(f) 
does not alter the VA's obligation to review the entire 
evidence of record, including all pertinent medical and lay 
evidence, when making a determination regarding service 
connection.  

In addition, under 38 C.F.R. § 3.304(b)(2), history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The appellate court concluded 
that 38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements, medical reports, and to official records, the 
Board concludes there are no corroborated military stressors 
of a non-combat nature.  In light of the above, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  The claim 
is denied with the preponderance of the evidence against 
entitlement to service connection for a psychiatric disorder 
including PTSD at this time.




ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disability including PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


